DETAILED ACTION
1.	Claims 1-25 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.
Claims 1, 2, 8, 22, and 23 all recite contingent limitations. For example, claim 1 recites the contingent limitations “in accordance with a determination that information-display criteria are satisfied…” and “in accordance with a determination that the information-display criteria are not satisfied”. Accordingly, these claims and the claims that depend therefrom are interpreted in view of MPEP 2111.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-5, 9, 10, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 9974045 B2) and further in view of Fukui (US 2016/0103580 A1).

In regard to claim 1, Ghosh discloses a method comprising: at an electronic device in communication with a display and one or more input devices: 
displaying, on the display, a user interface of a content application that includes one or more representations of one or more content items (Fig. 3B: lockscreen displayed with a lock image (306)); 
while displaying the user interface of the content application, receiving, via the one or more input devices, an input to perform an action with respect to a content item of the one or more content items, wherein the action is associated with the content item and respective functionality of the content application that has not yet been initiated by a user of the content application (Column 11 lines 1-6 and Column 12 lines 18-20 and lines 26-27: user attempts to unlock device. Unlocking the device is associated with the lock image and ‘smart lock’ functionality which has not been accessed by the user); 
and in response to receiving the input to perform the action (Column 12 lines 26-27): 
in accordance with a determination that information-display criteria are satisfied, including a criterion that is satisfied based on user interaction with the content application prior to the input to perform the action, displaying, on the display, information about the respective functionality of the content application, wherein displaying the information about the respective functionality includes displaying information about performing a second action, different from the action, with respect to the content item (Fig. 3B and Column 12 lines 14-27: if the user has not accessed the ‘smart lock’ feature then a notification is displayed about the ‘smart lock’ feature which is different from the unlock action); 
and in accordance with a determination that the information-display criteria are not satisfied: forgoing displaying, on the display, the information about performing the second action; and performing the action in the user interface of the content application in accordance with the input (Column 11 lines 26-38: if the user has accessed the ‘smart lock’ feature then no notification is displayed. As it is not disclosed that the unlock action is prevented from being executed, seemingly, the action of unlocking the device will be performed whenever the user successfully attempts to unlock the device).
While Ghosh teaches receiving, via the one or more input devices, an input to perform an action with respect to a content item of the one or more content items, they fail to explicitly show an input directed to a content item of the one or more content item to perform an action with respect to the content item, as recited in the claims.  Fukui teaches an action and content item similar to that of Ghosh.  In addition, Fukui further teaches 
an input directed to an unlock image to perform an unlocking action (Fig. 3 and Paragraph 0039 lines 9-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ghosh and Fukui before him before the effective filing date of the claimed invention, to modify Ghosh to include the input directed to an unlock image to perform an unlocking action of Fukui, in order to obtain receiving, via the one or more input devices, an input directed to a content item of the one or more content items to perform an action with respect to the content item.  It would have been advantageous for one to utilize such a combination as the user may easily unlock the lock state, as suggested by Fukui (Paragraph 0040 lines 4-5).  

	In regard to claim 2, Ghosh discloses in response to receiving the input to perform the action: in accordance with the determination that the information-display criteria are satisfied, performing the action in the user interface of the content application in accordance with the input (Column 12 lines 26-27: As it is not disclosed that the unlock action is prevented from being executed, seemingly, the action of unlocking the device will be performed whenever the user successfully attempts to unlock the device).

	In regard to claim 3, Ghosh discloses wherein the respective functionality of the content application has not yet been initiated by the user of the content application over a plurality of separate usage- sessions of the content application (Column 5 lines 49-64: has ever been previously activated).

	In regard to claim 4, Ghosh discloses wherein whether the criterion is satisfied is based on user interaction with the content application prior to the input to perform the action over a plurality of separate usage-sessions of the content application (Column 5 lines 49-64 and Column 12 lines 14-20: has not accessed the feature before).

	In regard to claim 5, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprising displaying the information about the respective functionality of the content application overlaid on the user interface of the content application (Fig. 3B).

	In regard to claim 9, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and a selectable option that, when selected, causes the respective functionality of the content application to be performed (Column 12 lines 28-41: notification includes information about feature and link to the feature that allows the user to easily access the feature).

	In regard to claim 10, Ghosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and a selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application (Column 12 lines 28-41: notification includes information about feature and link to the feature that allows the user to easily access the feature).

In regard to claim 22, device claim 22 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 23, medium claim 23 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 24, Ghosh discloses wherein whether the criterion is satisfied is based on user account interaction with respective content applications across a plurality of electronic devices including the electronic device (Column 9 lines 4-8 and Column 9 lines 39-51: user profile used for centralized monitoring of user’s activity across more than one associated device, including historical information on how many times a user has activated a particular feature).

In regard to claim 25, Ghosh discloses wherein the information-display criteria is cumulative across a plurality of electronic devices including the electronic device (Column 9 lines 4-8 and Column 9 lines 39-51: user profile used for centralized monitoring of user’s activity across more than one associated device, including historical information on how many times a user has activated a particular feature). 


5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 9974045 B2), Fukui (US 2016/0103580 A1), and further in view of Toksos et al. (US 2019/0286461 A1).

In regard to claim 7, Gosh discloses wherein displaying, on the display, the information about the respective functionality of the content application comprises concurrently displaying: the information about the respective functionality of the content application; and how to perform the respective functionality in the content application (Column 12 lines 28-41: notification includes information about the feature including a tutorial designed to show the user how to use the feature). 
While Gosh teaches a tutorial to display how to perform the respective functionality, they fail to explicitly show the image or video, as recited in the claims.  Toksos teaches a tutorial similar to that of Ghosh.  In addition, Toksos further teaches 
video tutorials on how to use a program (Paragraph 0003 lines 13-16).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ghosh, Fukui, and Toksos before him before the effective filing date of the claimed invention, to modify the tutorial taught by Gosh to include the video tutorial of Toksos, in order to obtain an image or a video that depicts how to perform the respective functionality in the content application.  It would have been advantageous for one to utilize such a combination as utilizing tutorials created by the developer or publisher of a program, as suggested by Toksos (Paragraph 0003 lines 13-16).  

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 9974045 B2), Fukui (US 2016/0103580 A1), and further in view of Wang et al. (US 2017/0192636 A1).

In regard to claim 11, while Ghosh teaches a selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application, they fail to show the animation of navigating from the user interface of the content application to the respective user interface from which the user is able to perform the respective functionality of the content application, as recited in the claims.  Wang teaches a interface similar to that of Ghosh.  In addition, Wang further teaches  
displaying an animation of navigating from a user interface to a respective user interface (Paragraph 0003 lines 10-12: switch from current interface to target interface through a transition animation).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ghosh, Fukui, and Wang before him before the effective filing date of the claimed invention, to modify the selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application taught by Ghosh to include the displaying an animation of navigating from a user interface to a respective user interface of Wang, in order to obtain wherein the selectable option, when selected, causes the electronic device to display, on the display, an animation of navigating from the user interface of the content application to the respective user interface from which the user is able to perform the respective functionality of the content application.  It would have been advantageous for one to utilize such a combination as utilizing a typical well-known method for switching interfaces, as indicated by Wang (Paragraph 0003 lines 3-12).  

Allowable Subject Matter
7.	Claims 6, 8, 12, and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, while the prior art of record teaches “determination that information-display criteria are satisfied” and “determination that the information-display criteria are not satisfied”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the particulars of “the information display criteria are satisfied based on user interaction with respect to streaming content in the content application prior to the input to perform the action, and the information display criteria are not satisfied based on user interaction with respect to non-streaming content in the content application prior to the input to perform the action”, in combination with the other elements recited. 
In regard to claim 8, while the prior art of record teaches “an image or a video that depicts how to perform the respective functionality in the content application”, see at least the rejection of claim 7 above, the prior art of record fails to disclose the particulars of “in accordance with a determination that a network connection of the electronic device has a first characteristic, the electronic device displays the information about the respective functionality of the content application concurrently with the image that depicts how to perform the respective functionality in the content application, and in accordance with a determination that the network connection of the electronic device has a second characteristic, different than the first characteristic, the electronic device displays the information about the respective functionality of the content application concurrently with the video that depicts how to perform the respective functionality in the content application”, in combination with the other elements recited.
In regard to claim 12, while the prior art of record teaches “a selectable option that, when selected, causes the electronic device to display, on the display, a respective user interface from which the user is able to perform the respective functionality of the content application”, see at least the rejection of claim 10 above, the prior art of record fails to disclose the particulars of “the selectable option, when selected, causes the electronic device to scroll the respective user interface to a first portion of the respective user interface from which the user is able to perform the respective functionality of the content application, and the respective user interface includes a second portion from which the user is not able to perform the respective functionality of the content application”, in combination with the other elements recited.
In regard to claim 13, while the prior art of record teaches “the input to perform the action in the content application” and “the information about the respective functionality of the content application”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the particulars of “the input to perform the action in the content application is received while the electronic device is concurrently displaying, on the display, the user interface of the content application in a first portion of the display, and a user interface of a second application, different than the content application, in a second portion of the display, and the information about the respective functionality of the content application is displayed in the first portion of the display”, in combination with the other elements recited.
In regard to claims 14-21, while the prior art of record teaches “determination that information-display criteria are satisfied”, “input to perform the action”, and “information about the respective functionality of the content application”, see at least the rejection of claim 1 above, the prior art of record fails to disclose the particulars of those features recited in each of claims 14-21, in combination with the other elements recited.



Response to Arguments
8.	Applicant's arguments filed have been fully considered but they are moot in view of the claim amendments and new grounds of rejection.
It is argued that nowhere does Ghosh disclose "wherein displaying the information about the respective functionality includes displaying information about performing a second action, different from the action, with respect to the content item," as now required by claim 1. The examiner respectfully disagrees.
As relied on in the rejection, the respective functionality is ‘a smart lock feature’ and the content item is ‘lock 306’ of Ghosh. As recited in Column 11 lines 53-58 of Ghosh “…As will be understood, a smart lock feature can passively disable a locking function of mobile computing device 300 when mobile computing device is at a user’s home, such that a user may access the contents of the mobile computing device 300 without having to first unlock it…”.  Accordingly, the smart lock functionality provides a second action (disable a locking function), different from the action (unlocking), with respect to the content item (lock 306). As the ‘lock 306’ of Ghosh is associated with the locking function, and the second action disables the locking function, the second action can be considered with respect to (e.g. related to or have reference to) the ‘lock 306’, as disabling the locking function would have an effect on ‘lock 306’. Accordingly, Ghosh discloses "wherein displaying the information about the respective functionality includes displaying information about performing a second action, different from the action, with respect to the content item".

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173